P.O. Box 480                                                                            (254) 933-5160
                                                                                    Fax (254) 933-5176
Belton, Texas 76513
                                                                        email: shelley.coston@co.bell.tx.us



                                       Shelley Coston
                                         Bell County Clerk



                                         March 31, 2014

     Clerk
     Court of Appeals
     P.O. Box 12547
     Austin, Texas 78711-2547
                                         03-15-00137-CV
     RE: Cause No. 74,271      Cause No. 03-154-00137-CV

     Ray Winn vs. Sally Lawson


     Dear Sir or Madam:
     Concerning the recent request of the Clerk's Record in the above case we are officially
     requesting an extension of time to process the request. Due to Mr. Winn (ProSe)
     needing to do research and his proper request for the Clerk's Records.
     We are requesting a 30 day extension to complete this request. Please advise our
     office if the extension will be granted or not as soon as possible.

     Thank you for your assistance.

                                              Sincerely yours,

                                              SHELLEY COSTON
                                              County Clerk
                                              Bell County, Texas




     cc:
                                              sv:oellde~
           Mr. Ray Winn, Pro Se
           700 Waco Road, Apt. 2
           Belton, Texas 76513

           Ms. Sally Lawson, Pro Se
           P.O. Box 561
           Belton, Texas 76713
                                                                                      (254) 933-5160
P.O. Box 480                                                                      Fax (254) 933-5176
Belton, Texas 76513
                                                                      email: shelley.coston@co.bell.tx.us




                                       Shelley Coston
                                         Bell County Clerk




     March 20, 2014

     Mr .Ray Winn, ProSe
     700 Waco Road, Apt.2
     Belton, Texas 76513

     RE: Cause No. 74.271

     Style: Ray Winn vs Sally Lawson


     Dear Sir:

     Please submit your request of the Designation of Clerk's Record and the Court Reporter
     Records soon as possible. After we received your Designation of Clerk's Record we will
     contact you for the fee to prepare the Record.

     If you have any other question, please contact me.

                                             Sincerely yours,

                                             SHELLEY COSTON
                                             County Clerk
                                             Bell County, Texas


                                             BY:it/r~
                                               oeutYCierk
     cc:
           Ms. Sally Lawson
           P.O. Box 561
           Belton, Texas 76513

        Court of Appeals
        3rd District of Texas
        P.O. Box 12547
        Austin, Texas 78711-2547